                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                  6/8/2021           New York, New York 10007


                                                     June 8, 2021
VIA ECF
The Honorable Stewart D. Aaron
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Khan v. United States, 21 Civ. 1757 (JPC)

Dear Judge Aaron:

        I represent the United States (the “Government”) in the above-referenced case. The parties
in this matter have a settlement conference scheduled before Your Honor on June 14, 2021. At
the time the Court scheduled the settlement conference, the Government anticipated it would be in
possession of all of Plaintiff’s relevant medical records. However, the Government is still awaiting
documents from certain of Plaintiff’s medical providers that are required for the Government to
prepare for and meaningfully engage in settlement discussions. Accordingly, the Government
respectfully requests that the Court adjourn the settlement conference without prejudice for the
parties to renew at a time when they have all the relevant documentation.

       Thank you for your consideration of this request.

                                                     Respectfully,
                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:    /s/ Tara Schwartz
                                                     TARA SCHWARTZ
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Office: (212) 637-2633
                                                     Mobile: (646) 341-3711
                                                     Email: tara.schwartz@usdoj.gov

       Cc: Plaintiff’s Counsel (via ECF)




  Application GRANTED. The settlement conference scheduled for June 14, 2021 is adjourned sine die.
  The parties shall file a joint letter proposing new dates for a settlement conference no later than
  July 8, 2021. SO ORDERED.
  Dated: June 8, 2021
